         THE FOLLOWING ORDER
         IS APPROVED AND ENTERED
         AS THE ORDER OF THIS COURT:

         DATED: April 2, 2020                                   Beth E. Hanan
                                                                United States Bankruptcy Judge

                                            United States Bankruptcy Court
                                         517 East Wisconsin Avenue, Room 126
                                              Milwaukee, WI 53202-4581

In re:   LARRY D. OWENS                                          CHAPTER 13

                                                                 Case No. 19-27072-BEH
Soc. Sec. No.    xxx-xx-7874

                                                                 *AMENDED*



                                ORDER FOR CHAPTER 13 PAYMENT BY DEBTOR



    To LARRY D. OWENS the above named debtor(s):

    IT IS ORDERED THAT:

         1. You shall immediately commence paying the sum of **$1,872.00** **Monthly**, to the Chapter 13 Trustee.

        2. Payment shall be made by money order, cashiers check, certified check or equivalent, and not by personal
check or cash, and should be made payable to the Chapter 13 Trustee. INCLUDE YOUR NAME AND CHAPTER 13
CASE NUMBER WITH EACH REMITTANCE. PLEASE MAKE PAYABLE AND MAIL TO:

                                               CHAPTER 13 TRUSTEE
                                                  P.O. BOX 730
                                              MEMPHIS, TN 38101-0730

                                   or to pay electronically go to https://tfsbillpay.com

         3. This Order supersedes any previous Order for payment in this case.

Debtor(s):
LARRY D. OWENS
3842 NORTH 10TH STREET
MILWAUKEE, WI 53206-




                        Case 19-27072-beh          Doc 60      Filed 04/02/20        Page 1 of 2
                                                                                              Page 2 of 2

Debtor(s) Attorney:
MILLER & MILLER
633 WEST WISCONSIN AVENUE
SUITE 500
MILWAUKEEWI 53203-


Chapter 13 Trustee
P.O. Box 510920
Milwaukee, WI 53203
Telephone (414) 271-3681
Fax (414) 271-9344


                                                        Trustee Issued Date: April 02, 2020
                                              #####




                      Case 19-27072-beh   Doc 60   Filed 04/02/20     Page 2 of 2
